Citation Nr: 0632214	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-operative scarring and contraction of the gastrocnemius 
muscles of the left leg.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative scarring and contraction of the gastrocnemius 
muscles of the right leg.

4.  Entitlement to an additional (extension beyond 48 months) 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Denver, 
Colorado, and Lincoln, Nebraska.

The Board considered this appeal in October 2003 and denied a 
rating higher than 30 percent for pes planus, determined that 
rating reductions from 10 percent to noncompensable for each 
of the veteran's right and left leg scarring was proper, and 
denied Chapter 31 vocational rehabilitation training beyond 
48 months.  The veteran appealed that decision and, in 
September 2004, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to vacate the 
Board's decision.  The Court remanded the matter for 
additional development of the medical record and to allow the 
veteran to give additional personal testimony.  In December 
2004, this appeal was, in turn, remanded by the Board for 
development.  The RO performed all requested development and 
in July 2005 reinstated the 10 percent ratings for scarring 
of the left and right legs; the other claims on appeal 
remained denied and the entire appeal was returned to the 
Board.  In May 2006, the Board remanded the appeal for 
compliance with the Veterans Claims Assistance Act of 2000.  
All requested development was performed and the matter is now 
properly returned to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has severe pes planus of each foot with pain 
on manipulation, but no objective evidence of marked 
pronation or abnormal weight-bearing.

3.  The veteran has painful and tender scarring on the back 
of each ankle.

4.  The veteran has moderate impairment of function to muscle 
group XI due to the surgical changes to his gastrocnemius 
muscles.

5.  The veteran received his full 48 months of vocational 
rehabilitation training under the Chapter 31 program.

6.  The veteran refused to complete a vocational 
rehabilitation analysis to determine if he has a serious 
employment handicap.

7.  The veteran does not have a significant impairment of his 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5276 (2006).

2.  Criteria for a rating higher than 10 percent for post-
operative scarring of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2006).

3.  Criteria for a separate 10-percent rating for contraction 
of the gastrocnemius muscles of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.56, 4.71, 4.71a, 4.73, Diagnostic Code 5311 (2006).

4.  Criteria for a rating higher than 10 percent for post-
operative scarring of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2006).

5.  Criteria for a separate 10-percent rating for contraction 
of the gastrocnemius muscles of the right leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.56, 4.71, 4.71a, 4.73, Diagnostic Code 5311 (2006).

6.  Criteria for additional (in excess of 48 months) Chapter 
31 vocational rehabilitation training have not been met.  
38 U.S.C.A. § 3105 (West 2002); 38 C.F.R. § 21.70, 21.78 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice of 
the five elements of a service-connection claim was included 
in the notice letter as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Furthermore, 
a Supplemental Statement of the Case was issued subsequent to 
the VCAA notice, making it pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before a hearing officer at the 
RO in February 1997 and June 2005.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  In fact, he advised VA in December 2005 that he 
had no additional evidence to substantiate his claims.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The Board points out that the notice and duty to assist 
provisions of the VCAA do not apply to this appeal as it 
pertains to the claim regarding vocational rehabilitation.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As 
such, the Board is not required to address the RO's efforts 
to comply with the VCAA with respect to that issue.

Increased Ratings

The veteran contends that his feet and ankle disabilities are 
more severe than rated.  He testified before an RO hearing 
officer in June 2005 that he experienced pain when standing 
on his toes and that the pain moved into his calves and 
sometimes all the way up into his back.  He stated that the 
surgical scars on the back of his ankles were tender all of 
the time.  The veteran also testified that he wore braces on 
both of his knees as well as on both of his ankles for 
stability and that he feared falling when he did not have the 
braces in place.  The veteran's testimony did not 
differentiate which symptoms he attributed to his flat feet 
and which ones he attributed to post-surgical residuals.  He 
did state, however, that the surgery performed on his 
gastrocnemius muscles was to assist with the pain he 
experienced as a result of having flat feet.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.




Pes Planus

The veteran's bilateral pes planus has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, which allows for the 
assignment of a 50 percent rating when there is evidence of 
pronounced bilateral pes planus shown by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo-
achilles on manipulation, and no improvement by orthopedic 
shoes or appliances; a 30 percent evaluation when there is 
evidence of bilateral severe pes planus shown by objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; a 10 percent rating when there is 
evidence of moderate pes planus shown by weight-bearing lines 
over or medial to the great toe, inward bowing of the tendo-
achilles, and pain on manipulation and use of the feet; and, 
a noncompensable evaluation is assigned when there is 
evidence of only mild pes planus with symptoms relieved by 
the use of a built-up shoe or arch support.

The medical evidence dating from 1997 through 2005 shows that 
the veteran has periodic complaints of foot pain and is 
prescribed pain medication to be taken as needed.  He is also 
prescribed the use of shoe inserts, but the veteran reports 
that the inserts do not improve his pain.  Treatment records 
do not show that the veteran has a marked deformity of the 
feet, extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement or severe spasm.  

The veteran underwent VA examination in July 2005 and 
complained of pain, weakness, stiffness, swelling, heat, 
redness, fatigue, lack of endurance and numbness in the feet 
at the worst possible level of pain.  He presented, however, 
with a normal gait and there was no abnormality found in his 
foot motion, no edema, no crepitus and no effusion; there was 
no evidence of abnormal weight-bearing.  Upon examination, it 
was noted that the veteran had some inward bowing of the 
Achilles alignment and moderate pronation.

In reviewing the medical evidence in conjunction with the 
veteran's testimony that his foot disability has been at the 
same severe level throughout the course of his appeal, the 
Board finds that, when resolving all reasonable doubt in 
favor of the veteran, he has severe pes planus involving both 
of his feet.  There is evidence of moderate pronation and 
complaints of pain on manipulation to meet criteria for 
assignment of a 30 percent rating for severe pes planus even 
though there is an absence of characteristic callosities and 
evidence of abnormal weight-bearing.  There is no objective 
evidence of marked pronation or any other finding consistent 
with pronounced pes planus notwithstanding the veteran's 
continued complaints of the worst possible pain in both of 
his feet.  Thus, when considering the record as a whole, the 
Board must deny assignment of a rating higher than 30 percent 
for bilateral pes planus as the assignment of a 30 percent 
rating is the most advantageous rating available based on 
objective medical evidence.

Gastrocnemius Muscles

The veteran's disability involving his gastrocnemius muscles 
has been evaluated using criteria for painful and tender 
scarring found at 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Specifically, a 10 percent rating is assigned for painful and 
tender scarring and there is no higher schedular rating for 
such scarring.  Interestingly, the veteran's disability has 
not been evaluated for the actual functional loss experienced 
due to atrophy of gastrocnemius muscles.

The Board notes that effective on August 30, 2002, the 
schedular criteria for evaluation of the skin at 38 C.F.R. § 
4.118 were amended and additional criteria added.  There was, 
however, no change with respect to Diagnostic Code 7804.  
Thus, there is no need to discuss whether the previous or 
current criteria are more favorable to the veteran.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114.  

Considering all pertinent criteria to ensure assignment of 
the most favorable rating for the veteran's leg disabilities, 
the Board points out that injuries of the foot with moderate 
symptoms warrant a 10 percent evaluation, with moderately 
severe symptoms warrant a 20 percent evaluation, and foot 
injuries with severe symptoms warrant assignment of a 30 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Actual loss of use of the foot warrants an evaluation 
of 40 percent under Diagnostic Code 5284.  

Markedly limited motion in the ankle warrants assignment of a 
20 percent rating and moderate limitation of motion in the 
ankle warrants assignment of a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Higher ratings are 
assigned if there is ankylosis of the ankle joint.  38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of pain and weakness have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

38 C.F.R. § 4.73, Diagnostic Code 5311, allows for assignment 
of ratings when there is functional impairment of muscle 
group XI, the group including the gastrocnemius muscles found 
in the calf area.  A noncompensable rating is assigned if 
there is slight impairment of propulsion, plantar flexion of 
the foot or stabilization of the arch; a 10 percent rating is 
assigned if the impairment is deemed to be moderate; a 20 
percent rating is assigned if the impairment is moderately 
severe; and, a 30 percent rating is assigned when the 
impairment is severe.

38 C.F.R. § 4.56 sets out the criteria for evaluating muscle 
disabilities.  Specifically, a slight disability is a simple 
wound of muscle without debridement or infection.  There must 
be objective findings of minimal scarring with no evidence of 
fascia defect, atrophy, or impaired tonus.  A moderate 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be objective findings of scarring, small or 
linear, indicating a short track of missile through the 
muscle tissue.  There must also be some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

The record clearly shows that the veteran has a continued and 
consistent complaint of tender and painful scarring on the 
back of each ankle.  The medical records include periodic 
findings of tender and/or painful scarring at the surgical 
site on the back of each ankle.  The Board notes that it is 
the responsibility of VA under 38 C.F.R. § 4.2 to interpret 
reports of examination in light of the whole recorded history 
and to reconcile the various reports into a consistent 
picture so that ratings may accurately reflect the elements 
of the disability presented.  As such, the Board finds that 
when viewing the evidence most favorable to the veteran, the 
10 percent ratings assigned for his scarring are appropriate.  
As noted above, there is no higher schedular rating that may 
be assigned for the scarring alone.  

In order to properly rate the veteran's entire disability, 
the Board finds that separate ratings for the veteran's 
functional impairment must also be assigned as he has 
symptoms related to the surgical lengthening of the 
gastrocnemius muscles that are distinctly different from the 
impairment experienced as a result of scarring.  When 
assigning separate ratings, the critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Although the veteran has a voluminous claims folder, the 
medical evidence is somewhat sparse with respect to actual 
findings related to the veteran's muscle groups and 
functional impairment.  The veteran has been noted to over-
report his symptoms and to exaggerate his symptoms.  The 
recent VA examination report clearly shows, however, that the 
veteran's gastrocnemius muscles are atrophied in both legs, 
causing weakness.  This is an objective medical finding that 
is consistent with the veteran's testimony with respect to 
instability in his ankles.  Although there are earlier 
reports in the record showing no atrophy of the muscles, the 
Board finds that, when resolving all reasonable doubt in 
favor of the veteran, the recent findings are a valid 
representation of the level of disability throughout the 
course of this appeal.  The Board makes this finding in an 
effort to give some credence to the veteran's reporting of 
symptoms.

When considering the weakness found in the veteran's ankles, 
which was reported as 4+/5 in both ankles in December 1996 
and generically reported as weakness in July 2005, with the 
veteran's limited ability to stand on his toes, instability 
of the ankles and slight limitation of motion in the ankles, 
the Board finds that the veteran has a moderate foot injury 
or moderate impairment of muscle group XI.  The finding of an 
impairment of muscle group XI is based on the objective 
findings of the cardinal signs and symptoms of muscle 
disability of loss of power, weakness, lowered threshold of 
fatigue, and fatigue-pain even though there is obviously no 
evidence of injury due to a single bullet, small shell or 
shrapnel fragment.  There is no evidence of prolonged 
infection, sloughing of soft parts or intermuscular scarring 
so as to classify the veteran's damage to muscle group XI as 
moderately severe nor is there evidence of symptoms of such 
severity to classify the foot injury alone (without taking 
into account pes planus or scarring) as moderately severe. 

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided; that is to say that 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Thus, because the symptoms 
experienced could be described either as a foot injury or 
impairment to muscle group XI and there is no advantage to 
one rating over the other, the Board finds that separate 10 
percent ratings for moderate impairment of muscle group XI 
must be assigned for each leg in order to properly evaluate 
the ankle weakness and pain.  These manifestations of the 
veteran's leg disabilities are different from the impairment 
due to scarring so the Board finds that the symptomatology is 
not duplicative or overlapping.  Consequently, the 
contraction of the gastrocnemius muscles is assigned a 10 
percent rating for each leg in addition to the 10 percent 
rating assigned for tender and painful scarring.  Higher 
ratings may not be assigned as there is no evidence of 
moderately severe impairment.  

The Board notes that it considered the veteran's pain and 
weakness in conjunction with criteria for assigning a rating 
under Diagnostic Code 5271 for loss of motion.  The veteran 
was reported in July 2005 to have 0 to 15 degrees of 
dorsiflexion, 0 to 30 degrees of plantar flexion, eversion to 
20 degrees and inversion to 30 degrees.  This is only slight 
limitation of motion, but when considering the veteran's 
complaints of pain with all motion and resolving all 
reasonable doubt in favor of the veteran, a 10 percent rating 
could alternatively be assigned under Diagnostic Code 5271 
for moderate limitation of motion in the ankle.  A separate 
rating is not assigned as the pain and weakness that causes 
the limited motion are the same manifestations encompassed in 
the assignment of a 10 percent rating under Diagnostic Code 
5311.

Extra-schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his various disabilities, he has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has also been unsuccessful in locating exceptional 
factors.  Specifically, the veteran has not required frequent 
periods of hospitalization for his ankle and feet 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by pain and weakness in the feet and ankles 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings are denied.

Vocational Rehabilitation

The veteran requests an extension of his vocational 
rehabilitation benefits under Chapter 31 as he states that he 
is limited to sedentary work and needs additional training in 
order to secure employment.  Oddly, he submitted a statement 
from a treating medical practitioner in May 2005 reflecting 
his inability to participate in a training program as a 
result of bilateral Achilles tendon tears and glaucoma.  The 
claims file does not include any statement with respect to 
the veteran's desire to continue or withdraw his appeal to 
extend his period of eligibility for vocational 
rehabilitation so the Board will address the issue before it 
notwithstanding the submission of evidence which appears to 
contradict the veteran's request for additional training.

Generally, the period of eligibility for a veteran's 
participation in a VA vocational rehabilitation program is 
twelve years beginning from the date of discharge from 
military service or upon the granting of a compensable rating 
for a service-connected disability.  See 38 U.S.C.A. § 
3103(a), (b)(3); 38 C.F.R. §§ 21.40, 21.41, 31.42(a).  Within 
that twelve-year period, the maximum period in which a 
veteran can receive vocational rehabilitation benefits is 
forty-eight months.  See 38 U.S.C.A. § 3105(b); 38 C.F.R. § 
21.70.  An additional period of eighteen months may be 
granted to a veteran for vocational rehabilitation employment 
placement services and counseling.  See 38 U.S.C.A. §§ 
3104(a)(5), 3105(b); 38 C.F.R. §§ 21.47(d), 21.73, 
21.78(b)(5).

A Chapter 31 rehabilitation program for a veteran may be 
extended beyond forty-eight months when it is established 
that he experiences either an employment handicap or a 
serious employment handicap and other criteria are met.  See 
38 U.S.C.A. § 3105; 38 C.F.R. § 21.78.  For veteran's with an 
"employment handicap," an extension is warranted in 
situations when a rehabilitation program was previously 
completed or other education benefit used, and other criteria 
are met.  A "serious employment handicap" means a 
significant impairment of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes and interests.  See 38 C.F.R. §§ 
21.35(g), 21.52(b).

The record reflects that the veteran obtained a GED 
certificate for high school graduation and thereafter used 
his Chapter 34 benefits to attend Consumer's College, taking 
courses toward an Associates degree (AA) in 1982; he also 
attended St. Louis Community College, working toward an AA 
degree.  The veteran subsequently used Chapter 31 benefits to 
attend the Sacramento Skills and Business Education Center in 
1986 and 1987, first in a Certificate Welding Program, then 
in a Business Education AA degree program.  After leaving the 
business education training in Sacramento, at the school's 
insistence due to poor attendance and attitude problems, he 
was given the opportunity to again attend school after moving 
to the Denver area, by enrolling in a Business Technology 
Certificate Program in Computer Operations in 1991, again 
using Chapter 31 benefits.  The veteran did not complete the 
program, but was permitted to continue his training at the 
same school in a Junior Accounting Certificate Program in 
1994, via Chapter 31 benefits.

By January 1994, the veteran had used 44 months and 18 days 
of his Chapter 31 vocational rehabilitation education 
benefits, designed to assist him in preparing for feasible 
employment.  At that time, he was left with 3 months and 12 
days of benefits.  The evidence on file, including the 
veteran's vocational rehabilitation folder, indicates that 
this fact was discussed with him during counseling sessions 
and, to assist him in completing a program, VA counselors 
proposed that his remaining VA vocational training 
eligibility be combined with training available from the 
Colorado Division of Vocational Rehabilitation in order to 
complete a program to make him feasible for employment.  This 
rehabilitation plan was prepared by VA personnel and was 
agreed to and signed by the veteran, VA and the Colorado 
Division of Vocational Rehabilitation.  The veteran then 
proceeded to the Colorado Department and completed the 
agreements necessary to become eligible for that department's 
rehabilitation plan commitments to continue following 
completion of his remaining educational benefits with VA via 
Chapter 31.  The veteran attended the training program as 
planned to the end of three months and then left the program; 
there is no objective evidence that the veteran provided any 
excuse or valid reason for doing so or that he made any 
attempts to seek a continuance or an extension or to 
otherwise comply with his rehabilitation plan at the time.

In 1996, the veteran returned to VA personnel and demanded to 
be given an extension of his Chapter 31 benefits to reenter 
the educational program he left in April 1994.  When asked 
about his involvement with the Colorado Department of 
Vocational Rehabilitation plan, he stated that he did not 
continue with that agency's plan as previously agreed to and 
demanded an extension of VA Chapter 31 benefits because "you 
guys pay better than they do."  When advised to contact the 
Colorado Department and to continue the program as previously 
agreed, he refused to do so, stating that he would appeal 
this action.  He indicated that he had successfully appealed 
his VA disability compensation ratings and obtained 
successful increases and that he intended to get a total 
rating based upon unemployability.  The veteran also 
indicated that he had applied for Social Security disability, 
but that he had not heard anything yet.  In response to the 
veteran's appeal of this decision, the RO Office of 
Vocational Rehabilitation issued a statement of the case 
detailing these facts.  The RO found that the veteran's 
refusal to cooperate in a previous rehabilitation program and 
his clear motivation in seeking an extension of VA Chapter 31 
benefits based upon monetary rewards, rather than actual 
educational and vocational attainment, warranted a 
disallowance of such extension.

In July 1998, the Board remanded this issue to the RO for 
additional evidentiary development and regulatory 
consideration.  Additional records were to be collected and 
the veteran was to be provided a VA examination.  Thereafter, 
a determination as to whether the veteran had a "serious 
employment handicap" was to be made by VA personnel.  The 
Board points out at this juncture that due to the veteran's 
history of not completing a rehabilitation program, it is 
necessary that he have a "serious employment handicap" in 
order for an extension to be considered.

All records associated with the veteran's application for 
Social Security disability were collected.  A formal 
determination by the Social Security Administration (SSA) 
indicates that the veteran's primary disabling diagnosis was 
bilateral pes planus.  A notice of unfavorable decision by 
SSA reflects that the veteran's impairment of pes planus with 
chronic foot pain did not rise to the level of severity 
required of any listed impairment in accordance with the laws 
and regulations of that Agency.  The decision further stated 
that the veteran's allegations of impairments, either singly 
or in combination, which produced symptoms and limitations of 
sufficient severity to prevent all sustained work activity, 
were inconsistent with the medical and other evidence of 
record, and were not credible.

Independent physical examination of the veteran by a doctor 
provided by SSA resulting in the findings that the veteran 
ambulated relatively well and had no effusion, inflammation, 
swelling or abnormal x-ray results of the knees, feet or 
ankles.  The SSA administrative law judge concluded that the 
medical evidence did not support the veteran's allegations of 
chronic and disabling pain and/or discomfort and/or numbness 
of the back, neck or upper extremities.  Thus, SSA found that 
the veteran had the residual functional capacity to perform 
the physical exertional and nonexertional requirements of 
work except for prolonged walking and standing and lifting 
and carrying certain weights, did not meet the 
Administration's regulatory criteria for being under a 
"disability," and his application was denied.  That denial 
was subsequently affirmed upon reconsideration.

In November 2005, the VA Vocational Rehabilitation & 
Employment Services provided a memorandum that outlined the 
veteran's history of seeking assistance.  It was noted that 
he enrolled in the program in June 2005 in order for a 
determination to be made as to whether he had a "serious 
employment handicap" and was feasible for services.  The 
veteran terminated his participation in the program the 
following month and it was noted that he refused to continue 
in the evaluation.  Thus, his case was closed without a 
determination being made of whether he had a "serious 
employment handicap."  The memorandum reflects that the 
veteran was advised of this action and of the continued 
denial of his request for an extension.

Given the evidence as outlined above, the Board finds, and 
the veteran does not dispute, that he has received forty-
eight months of assistance under the Chapter 31 VA vocational 
rehabilitation program.  The Board further finds that the 
veteran has not been found to have a "serious employment 
handicap" as he has refused to participate in the evaluation 
process by the VA Vocational Rehabilitation & Employment 
Services.  As such, the Board must determine if the veteran 
has a "serious employment handicap" based on the evidence 
of record.

The evidence of record certainly shows that the veteran has 
disabilities of such severity as to warrant assignment of 
compensable ratings as outlined above in conjunction with the 
veteran's claims of entitlement to increased ratings.  Also, 
in May 2005, a medical practitioner completed a form stating, 
without any supporting rationale, that the veteran was unable 
to participate in a training program due to an Achilles 
tendon injury and glaucoma.  Notwithstanding the 
unsubstantiated opinion that the veteran cannot participate 
in a training program, the Board concludes that the veteran 
does not have a "serious employment handicap" sufficient to 
warrant an extension, beyond forty-eight months, of Chapter 
31 vocational rehabilitation benefits because he is not shown 
to have a significant impairment in the ability to prepare 
for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests.  Specifically, the 
veteran has severe bilateral pes planus and moderate leg 
disabilities, but there is nothing to suggest that he cannot 
perform sedentary work.  Physical examinations completed 
independently of VA as well as examinations performed by VA 
physicians, most recently by a VA examiner in July 2005, do 
not include findings that the veteran is disabled from all 
forms of gainful employment consistent with his abilities, 
aptitudes and interests.  The Board is not bound by a medical 
opinion based solely upon an unsubstantiated history as 
related by the veteran, such as the form completed in May 
2005 showing an inability to participate in a training 
program without any supporting documentation and/or 
rationale.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

A complete review of the record evidence shows that the 
veteran's work and school history demonstrates that he is 
able to successfully pursue schooling or training and gainful 
employment consistent with his abilities, aptitudes and 
interests when he chooses to do so.  The representation by 
the veteran's former attorney that the veteran's request for 
an extension is being denied because he is seeking monetary 
gain instead of actual training is without merit.  The Board 
acknowledges that the record includes comments with respect 
to the veteran's motives in seeking this extension, but 
states emphatically that this decision is based on the facts 
in the record and the absence of evidence to show that the 
veteran has a "serious employment handicap."  Accordingly, 
the Board finds that the veteran is not entitled to 
additional vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.









ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied.

A rating higher than 10 percent for scarring of the left 
ankle is denied.

A separate rating of 10 percent for contraction of the 
gastrocnemius muscles of the left leg is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A rating higher than 10 percent for scarring of the right 
ankle is denied.

A separate rating of 10 percent for contraction of the 
gastrocnemius muscles of the right leg is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An extension of Chapter 31 vocational rehabilitation benefits 
beyond 48 months is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


